. 2018 Case 3:20-cv-00180-MEM-DB Document 19-6 Filed 07/08/20 Page 1 of 14

FINAL APPEAL DECISION DISMISSAL
Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to final review for the grievance Identified below. In accordance with the
provisions of DC-ADM 804, “Inmate Grievance System,” this Office has reviewed all documents provided as part of the
grievance record. Upon consideration of the entire record, it is the decision of this office to dismiss your appeal to final review
due to a failure to comply with the provisions of the DC-ADM 804, as specified below.

 

   
  
  

====| Lamont Zamichieli einmate:Number===| LW2870

 

 

Huntingdon Az Huntingdon

 

 

 
   

732593

  
    
    

======| Dismiss —
1) Your grievance was properly rejected at the facility level for the reason(s) outlined below.

) Your grievance is being dismissed at the final appeal level for the reason(s) outlined below,

 

 
    
  

  
 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

  

 

 

Grievances related to the following issues shall be handled according to procedures specified in the policies
listed and shall not be reviewed by the Facility Grievance Coordinator.

a) DC ADM 008 Prison Rape Elimination Act (PREA) — allegations of a sexual nature against a staff
member and/or inmate-on-inmate sexual contact

b) DC ADM 801 Inmate Discipline/Misconduct Procedures
c) DG ADM 802 Administrative Custody Procedures

. The grievance or appeal was not submitted within fifteen (15) working days after the events upon which claims
are based.

3. Grievance involves matter(s) that occurred at another facility and should be directed by the inmate to the
appropriate facility,

. The grievance was not signed and/or dated with correct commitment name, number, contained UCC
references, or was not presented in proper format. ;

. Grievance or appeal must be legible, understandable, and presented in a courteous manner.

The grievance or appeal exceeded the two page limit. Description needs to be brief.

Grievance does not indicate that you were personally affected by a Department or facility action or policy,

Grievances based upon different events must be presented separately.

The issue(s) presented on the attached grievance has been reviewed oris currently being reviewed and
addressed. Prior grievance #

10. Group grievances or grievances filed on behalf of another inmate are prohibited.
14.Grievance disputes previous grievances, appeal decisions or staff members who rendered those decisions.

12. You are currently on grievance restriction. You are-limited to one grievance every 15 working days. Last
grievance # was submitted on
13. You have not provided this Office with required and/or legible documentation for proper review.

14. An appeal to final review is not permitted when you fail to comply with submission procedures,

ER es POR: CS SS SSS a = : SSS
This office agrees with the Superintendent’s respo , |

 

 

 

 

 

NO

 

 

 

E

 

 

 

 

 

 

©] C3) Noro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

  

 

 

 

 

 

 

 

  

 
    

Signature: - Dorina Varner

 

 

 

 

 

 

 

 

 

Title: Chief Grievanée Officer ~
Date: §] 77 [kK

DLV ‘

cc: DC-15/Superintendent Kauffman

Grievance Office

DC-ADM 804, Inmate Grievance System Procedures Manual EXHIBIT

Section 2— Appeals hment 2-G
Issued: 1/26/2016
Effective: 2/16/2016 F

tabbies"
  
 
     
 

)-MEM-DB Docu CS 19-6 “Filed 07/98/20 Page 2 of gies 7

 

 

   
 

 

 

' fy Tae
: DC-804 ie “COMMONWEALTH OF SAME JIFOR.O FFICIAL USE. ad
i “ Part - ug dé 4. DEPARTMENT OF COREE TIONS 2 foe a age

 

 

Ba hs OFFICIAL INMATE GRIEVANCE ag =
_ | TO: FAGILITY. .GRIEVANCE: COORDINATOR

 

 

 

 

 

 

 

 

 

 

race b MEL Orca oo
es.: FROM! INMATE, NAME. &. NUMBER)
“oo EAP rack OF Ws LIPO [oct k cena ete
WORK ASSIGNMIENT: pam 3% HOUSING ASSIGNMENT: oe
(Va GCMOT ans "AG 0920)
INSTRUCTIONS: |. ou peal
1. Refer to the DC-ADM 804 for procedures on the inmate grievance system. . .j.-spcas 2 8 a Be ale

| 2. State your grievance in Block A in a brief and understandable manner. estes  Seebe t.

3. List in Block B any action you may fave Fenn to resolve this matter. Be sure to incliide thd faantit of oe
|__staff members you have contacted. ;.« 0 <t, Ceseres ances TE Bene More rage fared cat Becta teeny wn

aAgee,|f e

. oe Provide a brief, clear statement of your grievance. Additional paper may be used, _maximum tWo “5. Pee

 

 

pages (one DC-804 form and one one-sided 814" x14" page). State aill relief that you aré seeking: 7h’:
fe fic Pepe ane) Ge feankes on Va BYU cal Rp C epVigh ee beh? 0B es citldernr
Leqol Monk a enclece X. tte a Seat crypt) bs S®ad te Choa tndlie 4 UB a MORE Cee f af
AM Bull off SY eae cf txituments (6GPIG80 ic. fopGumk ty ity feeilacie ts Camere om Tbe te,
ae Sine! cach z ahaig fsuclsternitele That C6 HCH efor atch ww. capt ese, Las Chet 7 ov wish a &
- ie besten) BiOle BYS oka eat GG C07 ORE CO A te Cotter | yt Pe ey veere chi ke he ss cate ete
of taal ebfea sRewecu itkroma me We eutallitel eaea pied te cred Tes Ge FPA toe ask ed
| 4 ane odes Bl rect jield uate bo § Snel het bufid it we A ty 3 al i Clete ad f
|: Brecitise Viele Ganpiotide pen SHIREN nt. CEae et dei de YO fone Burien) 1 sire,

: ce ty MENG é

treble cat bod liam Ph Babel peel

\e ah Ary BS jes’ BE ed Pakes 3% igkeet es
POD 4 ie ; moe ; wey wa ea Cipewtey teh Pie
Burbblet Batd lata w Shes me Ne Ste
eavele a Logktel hureaplyy eNO hy oe
Rf (a. tery Al oe i ae

  
  

  
     
   

  

              
        
 

    
  
 
 
     
  
       

   

f ee Aig 'c

al Bi gh Sp hice ee Mes

et ies erode ate Sectl ay

    

   
 

  
     

t PAS. a ae Tout:

et as i "af yore
ti they z
ects Fis a ge § Fy 2G* : A

B Liss, actions kane ova iy have cantasted, before submitting this: gtievanos. “ic “At

    
    

 

 
 
  
 
 
  

 

   
 

 

%, fo AS

 

 

     

ee ee eee.

 

   
 

faa FE - fig heey sy Best
ape. “§ J awe:

 

i etesa ee Fe eo sy

: Yur grievance fas been: received and — be processed in "abcordanée w with DG: ADIT 804 Chg tea

 

 

 

  

 

 

 

DC-ADM 804, Inmate aievancs System Procedures Manual

Section 1 — Grievances & Initial Review a Attachment 1-A
issued; 1/26/2016 g “se
Effective: 2/16/2016
a

   

“Case 3:20-cv-00180-MEM-DB Document 19-6. Filed ortpateo Page 3 of @
C4 738593

° Ty hy al Greviete.

DC-804 QO ‘) oD COMMONWEALTH OF PENNSYLVANIA [FoR OFFICIAL USE

Part 1 A DEPARTMENT OF CORRECTIONS

 

 

 

GRIEVANCE NUMBER

 

OFFICIAL INMATE GRIEVANCE

 

TO: FACILITY GRIEVANCE COORDINATOR FACILITY: DATE:
‘MS Green, <¢4-~ Huarhrgdos Yfvifs

FROM; (INMATE NAME & NUMBER) iL SIGNATURE OF NMATES ee =

 

 

———

 

 

 

* * . . es ae ean ed n. apicy xf
3. List in Block B any action you may have taken to resolve this matter. Be sure to include the denify Gitex

staff members you have contacted. p.» Lily ($0,000 CASL tag STL™ credaet he Pfclet ted doi £+ me

pages (one DC-804 form and one one-sided 8%" x 11" page), State all relief that you are seeking. eth
On frafre I Qeceuect Auegugst S Ip beth aan Bmetlaqdarss 4s, Cashier |
ShatayNatk She ddat Receue fle Manilla euclperk Lowmadts T Serteut. heh
Means CloHeNRy | Clo Peles Congpireted Conmited Came S Pedinal cfhnse by tempe
Leith Sieeling SaboliZing Aah, ot OF, Lege bt ey) prem le evil feo COrttanas SF Ag § insS/
OF 1h BA Pah ach Quleye bea fe Ve Crind aSn@. clo Meuny Collectead tro ay Doo wns
 Yfislis hep 2:00-B:ys pm 0, DIU Cell OTM BCdO0O7 Camves stl! Show cad UE)
ha Malicwr Snlenhael Gets. Z Regus Both & Cfo Panes / Cfo Hendy -O hiee
Te Qubble C RHA Gel Night Shift olBeans who 68 aly pert) Nag urd

GiCw Te \nad im onder dy feelee oul Léaal ort gong Gx Mar] out f Be Bex 64 lOpu By
ght ug WU Re @ Reed and of SUgg%ded foa 1B dleuys vorheett Pou cred CAiaass
Charged Prosecultd Commibtins Redenal Caine of Stealing anail TAS Mea aha, of

to Counts Middle dined F PA fo Puasve EL] Achions. Tl A ejutry fer Them and an at |
Ragparite Danhes fo Core fon Contes cid Find my Monille enivelare full af Légal
dofyuMals& &d Crovi ad Nena betk Wane ot S*w lo COUNTS prgrere dy esd wee Pretec & asd

te <th Om JURE, at. TF wis Relate? ca al % effhieas bo ¢ aspicrred) wort
ae Goi! le andes of Tham steal ng aay CAL Gdny “44 Mail oe NEI Siding C/ aot IES tH

B. List actions taken and staff you have contacted, before submitting this grievance. Cl Ser-Hertoaglas b:
es lavstes clang unt eae Xp to. tompe, wham] Mail Sebebze tacomeng foulgany Arial
Bn CO SHY PYvdltyed mail, BuMmnasd gnidvmce filed oJ Sfolsr SSS Lefer SAT pew,

= 2 : ak. / ag ti.
B FHecl by renger Capel, TE fold oMycras ow dea “tudey Yi PEC sss sob Shomted hum pipes Wiel bey
v SS is$u glans pe © tald ie cle meer tls cof pias |

 

un £
a.

A Cupexce, I. eyed fo Seek ty LT en Shel , he wks busy 2d ddat have harem 2 CS keel v.00)

YB sth

St

eet: Maem Bling dewalt vt Mer oot oleys  Hotbrivilous clains Merce wave intel S txgtgen eb |

ia
yeas Ulo Doh reed eed sncmorcced me fy Ste
0g j] Ces ¢

WORK ASSIGNMENT: cee een
ha =a LOO 7p
INSTRUCTIONS:
1. Refer ta the DC-ADM 804 for procedures on the inmate grievance system. fee Loa fs Mag ciy:| Actgons 523 fe bgrieel®
2. State your grievance in Block A in a brief and understandable manner. Ne tcf? [ly deBay [Ponies Cenaved Her D

A bests
mat
PEP ee

nlle 4

A, Provide a brief, clear statement of your grievance. Additional pager may be used, maximum two ZoneTope to

ack fpr
Fr ian?
eect
Cle

°
ee
ty
¢

>

7m
ref li,
seeds
e¢ vi
4 ds

shed

kre
ag
tsa

=

 

Shr
Acted ds stot Terr it aolte Re Meri Pewn Seconhy Uf Pokveld Schctt2irs nett Aten, | coke -Léo

Your grievance has been recélved and will be processed in accordance with DC-ADM 804, 1.con ag Paitued ed
. Aid

 

 

Signature of Facility Grievance Coordinator 7 Date

WHITE Facility Grievance Coordinator Copy = CANARY File Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review ; Attachment 1-A
Issued: 1/26/2016
Effective: 2/16/2016

AS nA

a, u¢
hs
Case 3:20-cv-00180-MEM-DB Document 19-6 : Filed 07/08/20 Page 4 of 14
INITIAL REVIEW RESPONSE

SCl-Huntingdon yu
11 00 Pike St. 7

Huntingdon, PA 16654-1112 Ff
This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The LO se is as follows.

 

Zamichiel inmate Nome LW2870

 

 

 

 

Huntingdon “Unit Loce 'G block DTU

 

 

732593

   

 

 

 
 

 

 
  
 

# {_] Uphold Inmate
X Grievance Denied

It is the decision of this grievance officer to uphold or deny the inmate's initial grievance. This response will
include a brief rationale, summarize the conclusion, any action taken to resolve the issue(s) raised in the
Lg fevance an and,
mRespouses

 

 

 

 

 

| have received your grievance in which you allege that staff are tampering with. your outgoing mail. | have talked to the
staff that you named in your grievance and the other officers working in the RHU on that day. They informed me that they
‘don't remember the specific mail that-you reference but they do bring the cash slip to the RHU bubble to have it stamped.
From your cell GC1007 you can see the RHU bubble but you can’t see into the bubble or what staff are doing inside the
bubble. No staff is tampering with your mai, nor are they trying to do anything to your legal cases, ‘Upon checking your
account, postage was deducted from your account on 4/18/18. Your legal mail was sent out within RHU procedures and
the money was deducted from you accout to cover the postage.

Forthe above reasons this grievance and all relief sought is denied, caeteee

 

 

 

| Signature: 0 OP KE ate
Title: * | RHU/DTU UM
Date: . - 5/10/18

 

 

 

 

cc: Superintendent
DC-15
File.

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 - Grievances & Initial Review ' Attachment 1-D
issued: 12/1/2010
Effective, 12/8/2010
Case 3:20-cv- ,00180- MEM- DB Document 19-6 Filed 07/08/20 Page 5 1 ZA

Rew, een nae? Fes le

Ma. Rend nc br UM - |
laeS US Uf, ieitee fue
% US - Clams. o * Poe aneshgerr Retrene Peirlet

Ht besa Reewed cerh
kes 2 lle, IH tekl.co ict Coun f-

  
   
 

   

coal cemelor_E nee
Coxe at ieee 4 Tate 4 he af fa eagtise cheats & COSC S..

Cants vonbeOwe Chak Pen: lacel deceit Nese chéurock
LUNs NuMenas fo Ctaat nal Ps ch omer SP Pise5 S plus an
Af Orda cbrlanctienS Lic. BG 0¢&¥S GrPlant + 3D Pegeso€ Swarts
ev dare [exhorts citeched Io Corplant 4gin-cu-aseso-ne Me DB, nt
seamonts Sua EQoaet et Curse Mache rk opshal SCaviv by
forma Payowss (Ke ce cae Hellosal At SP PAge9 , fale

Cc “soos LAW Leni That t Ce clean | | |
‘at : + Sean Le IS Av | Len Du P ites ‘Suowsel/ 4 but ADI MaLL Bek an, D741

0 able!

Woe. OW AL | raare
‘Case 3:20-cv-00180-MEM-DB Document 19-6 Filed 07/08/20 Page 6 of 14
Facility Manager’s Appeal Response

$Cl-Huntingdon
1100 Pike St. fl 6

Huntingdon, PA 16654-1112

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted
below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy,” the following
response is being provided based on a review of the entire record of this grievance. The review included your
initial grievance, the Grievance Officer's response, your appeal to me, and any other documents submitted.

 

 

 

 

 

 

 

 

 

 

Lamont Zamichiele LVV2870
HUN GC-Unit
732593

 

 

 

 

 

|_] Uphold Response (UR) [_] Uphold in part/Deny in part

| [|_| Uphold Inmate (UI) Dismiss/Dismiss Untimely

ltis the decision of this Facility Manager to uphold the initial response, uphold the inmate, dismiss, or uphold

in part/deny in part. This response will include a brief rationale summarizing the conclusion and any action
taken to resolve the iss d in the grievance and your a

 

        
 
 

In accordance with DC ADM 804, Section 2, an inmate may appeal an initial grievance response within 15
working days of the date on the initial response. Your initial response was dated 5-10-18; however, | note
you wrote to Ms. Green on 5-29-18 asking for an extension to submit your appeal because you could not
obtain the necessary appeal form. On 5-30-18, Ms. Green responded and permitted you to have an _
additional 10 working days and explained you could submit your appeal on a request slip or tablet paper.
Fen working days would have been 6-13-18; however, your appeal to my office is dated 6-26-18 which Is
beyond the deadline. This appeal is being dismissed for untimeliness.

 

 

 

 

 

 

 

Signature: Kevin Kauffman ‘
Title: Facility Manager Y |) ( L/
| Date: 7-20-18
cc! DC-15
File

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 - Appeals | . Attachment 2-B
Issued: 12/1/2010
Effective: 12/8/2010
Ages SBS day De
:20-cv-00180-MEM-DB™DicumentaoweicEuett Wp/08/20 Page T.OhAAt Segrortect-to rng

ase,
AN Ca (Se) . i BA RTA tod vamedicde | Pedunntal( of muy wcrmerts hp me

ArtasOn tp cnc Or Mt Cem Pe Pa dfcunts
Utd feel hy Prisoed na Nez P iodeps ea ote
DCG-804 4th COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE
Part 1 “T0862 DEPARTMENT OF CORRECTIONS

“ Ciwil Cagett IR-ORSO mrddl astawted PAGRIEVANCE NUMBER

OFFICIAL INMATE GRIEVANCE TE oil ude) sobati2zed buy Pader fans Tew why dif sei
TO: FACILITY GRIEVANCE COORDINATOR ™ FACILITY: “| DATE: Hurt ngden Arey
bevel Abu? Cirdted cLlice Ehacthryplets Scx- SBM Tye Mah Be
FROM: (INMATE NAME & UMIRER) SIGNATURE OF INMATE; ene
Lemionl ZemiC WClr #019370 | en
WORK ASSIGNMENT: HOUSING ASSIGNMENT: Com Bee,
Rowse ee Fama
INSTRUCTIONS: OWECT C WO bc Dab ST LTb Cp “LE6 ha
1. Refer to the DC-ADM 804 for Se dubs ohh nme ig ee SAG ee sd a OW
2. State your grievance in Block A in a brief and understandable manner, Med. /Epigeer LUA 1
3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of ie]
staff members you have contacted.p fivF: PANIC fro crwoi-tesceu Sle of Le asut Diels denrerd.| AgNe:

A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two “4
pages (one DC-804 form and one one-sided 814" x 11" page). State all relief that you are seeking. i

Ape HTIQ2SIS fe Ansel deview pL Khe of CRUSE Sinae cyeLs Le
CSO erpleyee PA Doc pot Geer coll Sheus Olelea mt Nttepl/Be BAIS ol
loNCcee canth Em (leyees lesPerge Ort Bear A eG MESS iP Cres heen l, Jace $ fon

 

At

 

 

 

 

bts to

“ty Fe UE?

 

 

14 - ZR “S$

ay ety
Fa

([cepeai PE4 FOIA Loeb at

 

MBSE
4 GSK A

 

 

 

   
   
 
  
  
  
 
  
  
  

“D2 OLB ZiRACHO
HACEEASS

That CMe cre. Wionyne, icles SSAL KS ety SEF. ~ Reg ChillEcr,
Slee sit tockde S 0 2d dose, eurlgdind rucom Pea Ce ;

4 nivel =e i ges OUTS LOE (AAC) My
ord Wes WMC Ge Meu! AS Mey Ud Bw puy Last? cdiumarde WRB pol
perveF Cr on She Crh KS Ned > ocd Os A. AS} CNeret TSeytite s oto
ON AND But lo cleared preven Aeoco-daty Pe rege See PL Heekten
i Pp Dreon| eben Ex Leete srw iC gedy'q Ko Lolid Supporkecs ae ‘|

By Cone, MEINE’ LesraineED cf /Moprpl) CE Tha. A

DOCG Copecson Newal Se EF CHW 2 ecg,
urn ly » Bowe Mee / LPS. (NON Ag exe N 6A 732 SPS gut Ly SK Seed os

NA delivered. I sdbpethis WLS Complarp oie Lo ts Sthchced Selene
Comer Couvsudrat SQ evlibits erdvte pools coals ofl WINE ~- GO D6 po
Puenghe/ Seige - 1S, bvderlea ck SuedtiMen sy NEE US pene @ sks, 3° Pcseg or fa
B. List actions taken and _staff you have eran ot pefore submitting this grievance. ~ |) “E23 Cy) pon}
cf Cosel + Trtorie Leupuds dgerag /AUTler itches Pans raj rent l/4 ©
[Io asd le DS Ceent ef PA Casey 3BYB-c PCOBSO-MEM-PRB co Cay Sul/+
Coo) lant “pees Wempens ak” Ok DOC erplepts fe, Melek np Rigs 4

Cwirhiver Wado wVA Dec [Er-\eaees c+ Nee hrre3} Hurrtncdens B Sub Holle

Your grievance has been received and will be processed in accordance with DC-ADM 804.

‘signature of Facility Grievance Coordinator . Date a
WHITE Facility Grievance Cgordinator Copy CANARY File Copy PINK Action Return Copy "

OLDEN ROD Inmate Co lean urce AcaMerss 69 YT 4 Baliz en DTU OC une J" N Lansing?
Heirhnestesal
i

IB-CY-BORSO-NE
v5 Reece, b, Per

loss rh eres

~

leviSiuts #3

Lest dees ed Cease CLG

oy
G2 sere di c-ch

ye Re

(lef. ek
Bc

 

seat
&

Leet,
Adare

 

 

mys

    
     

    
    
     
 
  

Also COS &) Never Ther

 

é

ic

Sh th

on Nele Foo Lat Le GSen lool cA Comeareg PO Bot 1yg

: ay fodede 2/3/12 Leer wail | SCC Pleat ALD & INCE Santon Pb [BSo

8 4d — Subseurkeo sieves cn 73 Sle, DB fvddle astute P

f “s &)C-ADM 804, Inmate Grievanc® System Procedures Manual G/(¢f Stok; coals ee
ection 1 — Grievances & Initial R jew By Tl ey Hentinyderttachmen TA don RECeIL

3F fesuod: 1126/2016 M42 Ch y, on DU 7 | Wy eee

7 Effective: 2/16/2016 PoflBy, ev vark Meuce) GH of Dotumi

yeh yx belc® Ne Max | Bed /onieome Detter stend
Case 3:20-cv-00180-MEM-DB Document 19-6 Filed 07/08/20 Page 8 of 14

a

2019
Final Appeal Decision
Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to the Secretary’s Office of Inmate Grievances and Appeals for the
grlevance noted below, In accordance with the provisions of DC-ADM 804, "inmate Grievance System Policy”, the following
response is being provided based on a review of the entire record of this griavance. The review included your initial
grievance, the Grievance Officer's response, your appeal to the Facility Manager, the Facility Manager’s response, the
issues you raised to final review, and (when applicable) any revised institutional resporises required as a result of a
subsequent remand action by this office. As necessary, input from appropriate Central Office Bureaus (e.g., Health Cara
Services, Chief Counsel, Bureau of Investigations and Intelligence, atc) may have been solicited in making a determination
in response to your Issue as well, ,

 

 

Lamont Zarnichiell LW2870

 

 

“| Huntingden Huntingdon

 

 

 

171248

 

 

 

 

 
    

Uphold Response (UR)

Q Uphold Inmate (Ul) -

1 Uphold in part/Deny in part
It is the decision of the Secretary's Office of Inmate Grievances and Appeals to uphold the initial response, uphold the
inmate, or Uphold in part/Deny in part. This response will include a brief rationale, summarizing the conclusion, an yy
action taken t Ive the i ised | i

SResponses volou a
You claim in your grievance that your attorney sent you mail on 10/22/18 and you didn’t receive it, An investigation was
conducted into your allegations. The record reflects that Secretary Wetzel directed a new mail policy. The record
reflects that when the new mail process started, there was a delay in recelving mail due to the amount of mall.
However, Smart Communications have improved their turnaround time. The record reflects that SCI Huntingdon Is
processing mail in accordance with DC ADM 803. ‘Thank you for your continued patience. _

  

 

 

 

 

 

         
  

 

 

 

 

 

 

 

Sig nature: Dorina Varner IULUNe
Title: . Chief Grievance Officer
Date: 2] } 2 /G

DLV i

cc: DC-15/Superintendent Kauffman
Grievance Office

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals Attachment 2-F
Issued; 1/26/2016
Effective: 2/16/2016
Das Ry ed a teqerreed

- That Tate raga tOts Adtsiens Aniguers cloryeaeais ..

ar

PAaase

"lt" Refer to the DC-ADM 604 fot procedures on the

. | Wha le-ee alehe bal bata Recrued  weers «(21 wd

PSF steeds 5 cee elle ot eye To Oe gee fe aoa atesie
BL EN patie pe nee + ebayer Seibel eal Sets, eae gl LE)

Case 3:20-cv-00180-MEM-DB Document 19-6 candle sae Page 9 of 14

af Farah Anes0G Yy YO

COMM AL N@FLVANIA [FOR OFFICIAL USE Ow
DEFRRRTWEN E@FIONS “PF DIL \
mf GRIEVANCE NUMBER _

OFFICIAL INMATE GRIEVANCE

  
  
   

 
 

   

 

 

 

 

 

  

 

 

 

 

          

TO: FACILITY GRIEVANGE-CQORDINATOR:* — | FACILITY: DATE:
af J RES Sls SO Veihvenkss Hft3 fy
MATE NAME & NUMBER we SIGNATURE OF ae
/ GNOILE Zam fhe li MH hws 2870 : cecnerren ttt 2_sniaemTovances & Ap eals |
WORK ASSIGNMENT, yp OUSING ASSIGNMENT: eke ah ‘, -
s ne eee in * bn C[002 pyre ~~ - FEB 08 2019 ON
INSTRUCTIONS :... cits eta sete lle lakeret nbeles of

2 TNS fp eue

ee EAN tr caaea ona aa sess dvet sah fend Del aa sei

inmate grievahcs sysiem. @ al Tle eh Pe techn fest, 17 REQ ave

2. State your grievance in Block A in a brief and understandable manner. 4, ,¢, Kegret. Aeming gorse Men Is Soyling

3, List in Block B any action you may have taken {o resolve this matter. Be sure to include the identity of “aire!
ae CY Rea Pte ye ule $a ra Me

‘staff members you have contacted. Birk WS,oe Age ete, ai beth pa) be le Vv seen bs we. Nome eee ih od eet
A. Provide a brief, clear statement of your grievance. Additional-paper may be used, maximum two... sa a Samy
pages (one DC-804 form and one one-sided 872" x 11" page). State all relief that you are seeking," i d5 abies,
Wesues dy Nrom Ng Mek. tan WN en ONGoing IMM ingehint ef FS ehandinart ahgl }
Feceeih of Sgeect PTs te Cees “Moodersy go euttaue Ie. x Ale alae precess ef 19" OMe dy t-
Hes YB ouendoni Pricrcy Con dan billy Cath te chive’ OG emannes | MEAS Ko Cree nieliin «
The sical Cabin tahoe [OA DUG “inicoMas Mail fobey We hes of tel! Conhe fo Cle fo
AAG G0 My Legal Civ.) dehas Cres ito Fedteed Bislntet Cagis cf PA usa abe i\ Shaul body lake 5 chugs haw

eal LW meniet d

   

ARE OSS cc co GAT Ru Cul Mebens agoet PR MC DelationS 1 Pheg Leasytrs Mpesonbe Tyas
A Wese % can) Meters CRIs Mtintacss ef PA DC tepicparfe TAS © BG Prob ieas Thal Thea Gunse L
Nae Py ft. { . .

ws Wetec a Kroul, AVionatay Cu eae | ef. ce & aN Gud The red rad belenre. ft bean “is Aas Pp Bw Sry of

Legal tchgchas orusilittefens Ioine. Tiel, Stein (pvencchens, ABE! Adalese orbit Th baMb UL
wt ltgeke bi keke Stat dete Onsen 8 ee # Adele) Ser Hobigles for ee fe Bevatip qipese
Twooniods ened yen piss - layed Mees fe Cairo SL WO Brug ON Ver .
Jos Bale Slee | he | 0 te wf (A$ a Moet elt-ce A foaie 8 Recreate fC Ro! he Cankt Shp tech

P LGwaglAS Den Wo pee” Ong Vola , Bot ewe ven To Shii keyeul “& ‘trved
WW Skgalpurndntebet nadie, Brus SED fHustayem prec te ngs 2 el el ef Fheawieg Sern
Te Or Near Bree! Adee y yt Th Bate | Sbeatd bem biyrieced Leécet Math ET 4 ive, a lo
ete Gertgetny of ™ 4g 3 ¥ etingn cr “WD Px pee ¥G- Heal dens Sle les ee effordiys Ereni 64 / CF Gals fe ,
ECAArL eftericks, Alascl rh te Sends ho Re Gal Mari bret Ha | he Palen Andere a“T14 Je! Sut len

: : of Sah pe eee oe I
B. List actions taken and staff you have contacted, before submitting this grievance-th ee OF tat a nt a
“

 

 

te Cael tals 18 7 c Nee bt! aU: ~ ACE ng {Proteng. % “Be Freese [aS £64 leat An Py df cert f
Ge Wa} Bi ins (@c five wet bE. bas \ rat eS. Glk esi o MoaT. Mew ‘unite Ceun| Se ef Adt}onac. Serv |4 “f -
Petey 3 afk meus 6 Mail hel 1 (cen fon othe. Gong Gch M4 Vileergh ON pape
+) ot fad sto FES effieg Wet

WA oo Goviuce eryvilice ch ea Whine , sob erle , wha lis oo) mantdarmbe, iP SM abe
Your grievance has been received and wil’Beprocessed in aécordance with DC-ADM 804, © 35, staf oe re ke
md conte =F : wet = wee te . = oo fol ee oe a ee As shed : 3 Rapa le ites

2.3 serait ae! Biever pa Se eT bal R =f gt cee ee ee me
~ Signature of Facility Grievance Coordinator - Date

 

  

t..

WHITE Facility Grievance Coordinator Copy CANARY File Copy PINK Action Return Copy
GOLDEN ROB Inmate Copy os “

‘DC-ADM 804, Inmate Grievance System Procedures Manual.

Section 7 -—-Grievances & [nitial Review
Issued: 1/26/2016.
Effactive: 2/16/2016

Attachment 7-A
Case 3:20-cv-00180-MEM-DB Document 19-6 Filed 07/08/20 Page 10 of 14

INITIAL REVIEW RESPONSE
SCl-Huntingdon

4100 Pike St. | bru
Huntingdon, PA 16654-1112

This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The response is as follows.

    
  
  
 

 

 

 

 

Zamichieli, L LN2870

 

 

 

HUN GC1003

 

 

 

11-13-18

 

 

 

 

 

‘Uphoid Inmate” * |_| Uphoid in PartiDeny in Part:
Grievance Denied

It is the decision of this grievance officer to uphold or deny the inmate’s initial grievance. This response will
include a brief rationale, summarize the conclusion, any action taken to resolve the metiatehs raised in the
and, relief sought

 

 

 

 

 

 

 

   
 

 

 

| received a copy of your grievance #771248. The period that the vendor takes to process the items is
beyond the institution's control. The vendor is aware of the situation and actions are being taken to ensure
that this issue does not continue to occur. When the items are received, the mailroom staff are printing the
correspondence and making all efforts to deliver them within the five days as mentioned in the FAQ's. In
reference to legal mail being delivered to Smart Communication. As per DC ADM 803 all incoming mail that
does not met the criteria of privileged correspondence will be sent and processed by Smart Communications,

All attempts to answer the grievant complaints were made but the grievance was illegible and hard to
understand. In accordance with DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 — Grievances & Initial Review

11.:The text of the grievance must be legible, understandable, and presented in a courteous
manner. The inmate must include a statement of the facts relevant to the claim. This is the
responsibility of the inmate to ensure the grievance is filed correctly. ,

With the information gathered this grievance is being denied

 

 

 

 

 

 

Signature: D.Wendle QeaucclS Kudle
Title: Lieutenant
Date: | 11/20/18
cc: Superintendent
DC-15
f File

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 - Grievances & Initial Review ; Attachment 1-D
Issued: 12/1/2010 .
Effective: 12/8/2010
  
    

 

   
 

 

 

 

 

 

 

  

 

 

 

 

DC-804 AUN pea ( COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE
Part 1 . DEPARTMENT OF COR RES TONS
ve TT OU gee GRIEVANCE NUMBER

OFFICIAL INMATE GRIEVANCE
TO: FACILITY GRIEVANCE COORDINATOR FACILITY: ‘ DATE:

S peonienod lctuin cu (Cepcel | Sr Hunhnala) /2fa lis
FROM? (INMATE NAME & NUMBER) SIGNATURE OF INMATE: ie

Lamonk Zomclceli # LW ARTO merece Ett
WORK ASSIGNMENT. HOUSING ASSIGNMENT:
NA 1 to8-70 ee Lpll DTW

INSTRUCTIONS: , oe =m
1. Refer to the DC-ADM 804 for procedures on the inmate grievance system. ~ —pecend Geaedurs. & land Buy f.

v\\h

 

y

Add

noe rep i ts g
B. List actions taken and staff you have contacted, before submitting this grievance. WO fétecve Tle Léglesm
GAA neve at opened io Then bresense AS Legal proud Meralma) a! Thal feeiihy whePen ,.

Can IRINS an oYtennty Corttol Numioty or Alot’, Sek Went Majl dao [se cuacly Lynd Nea 1
\ -

pages (one DC-804 form and one one-sided 8%" x 11" page). State all relief that you are seeking.

Appeal TT QUB hich Urs ceed at Woolies co SCC FEM oF Monel as CPUC Ire

Gaoneatnred Lavagers ke ollawta TD Sensh Legal paveltse Mail @ SCT HtrA>ngclen)

DOC Piey Mel evryothy fecitily

thy woe cetahetay dacke bo interr wih my necss fo Counts Orch Gt hooW YS “fo? Ny ¢

Tealigahoes & Servs tederal lenturl perdi st Middle/wesine Bistorel aunts of PA aya,
numeren of: PN DG Neen Onc) oes a éul lees who Ore Ce Rrtlon}s wv These Lagasse
AeA, Mat fran Av4ooney Genlere/ Dyovty office has olwinys bean Processed AS Paivlésed Mai
al set Benne? , THMATS Phere Wie by

Leadesls 0 ans Bee oe ef Cia ly ‘sare foneln Wis A. wate sty Mail WO beets P15
ENS hd whos 1 8h AGE Onc ifs Emp Ges al WOE ¢ or ariege

Ardn We De AWM BOB, TT WS Cecenrliyy gt Burtt fn aunt
+o pel Bg ienc

Seal “Twi On Te haaametrt Su ettS Ort _ftau te Si 0A) TLAY Lig al

a ed ANS UM ed Fly intad Ceryponst &NY ayel phlered No facts of BRecrhes of % alii DC

 

 

BOA Srerbra hew Whe Marl from Attenty gyentnal ofiees of PA sak Poveltirdly @lgo why dyes f
We 8 Sear [Precossedd Yu Shon colMuar ra? art ALLA why iSThee false Adverhsemes ob

Ef4-DB Document 19-6 "Filed 07/08/20" Page 11 0f 14°

2. State your grievance in Block A in a brief and understandable manneryaa hand dselnriy Need ACrauved led
3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of 8°

See

mErgNel cx TMounedve revel yal ee Mail Fray estooney Bevera otlice of PA,

(oe

hg

. . et
staff members you have contacted. polit + bs pele fon Mai fron Mionntg bturtral lice be Ae\uucerd Leqalta.i\ Sick a
A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two Oyecess

Gok age
A

gap L eu evhre. mustecad ef Tareugt, SMant Grows 4,
pene nee os is hes Bestiy te) aera Nan 1b Huse a Honalys Wv sarrctes & breoy ie
Address bul Sex Bushag le Ser busbagee hasils @ouin Maal peley sited Lf tell errdy, i,

rhe, fllead bub Set Hocbrgrin yma, lave secuncty dipt. May] fp M
DA Ardootey General o(Nice hns alwys been) blass.heo) As Spec legad Porvele ped Conte Ney of
Mail al ovhin Gals doc od fo othe mmads bub Mer Tm being Sirgl rel eucd

ae
fin |

hew

ON) Fla 6;

Your grievance has beeh received and will be processed in accordance with DC-ADM 804.4an make lo Receive
RE. ® 36S,066 cng!

 

 

Signature of Facility Grievance Coordinator Date

WHITE Facility Grievance Coordinator Copy = CANARY File Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review Attachment 1-A
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-6 Filed 07/08/20 Page 12 of 14
Facility Manager’s Appeal Response .

$Cl-Huntingdon
1100 Pike St.
Huntingdon, PA 16654-1112

This serves to acknowledge rn ceipt of your grievance appeal to the Facility Manager for the grievance noted
below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy,” the following
response is being provided based on a review of the entire record of this grievance. The review included your
initial grievance, the Grievance Officer's response, your appeal to me, and any other documents submitted.

 

 

 

 

 

 

 

 

 

Inmate Name: | Lamont Zamichieli_ [Inmate Number: | : LW2870.

Facility: | SCI HUNTINGDON | Unit Location: . | | GC1011—

Grievance #: | 771248

Decision: Uphoid Response (UR) | Uphold in part/Deny in part ”
: |_| Uphold Inmate (UI) |_| Dismiss/Dismiss Untimely

 

 

 

 

 

 

Itis the decision of this Facility Manager to uphold the initial response, uphold the inmate, dismiss, or uphold
in part/deny in part. This.response will include a brief rationale summarizing the conclusion and any action
taken to resolve the issue(s) raised in the grievance and your appeal and relief sought.

/-Response: | Frivolous |_|

| have reviewed your grievance and appeal. | note that Lt. Wendle appropriately addressed your concern with your mail.

In your appeal, you state you are appealing for the same reasons presented in your initial grievance. Lt. Wendle
explains that your mail was processed appropriately as defined by the DC ADM 803.

 

2. Incoming Privileged Correspondence is incoming inmate mail as described below:

Mail from an elected or appointed federal, state, or local official who has sought and obtained a control
number issued by the Department's Office of Chief Counsel. NOTE: Not all correspondence between an
inmate and elected or appointed federal, state, or local official will require privileged correspondence
processing. Control numbers will only be issued when the underlying matter involves matters related to a
confidential investigation process or similar concerms.

You also state that SCI Huntingdon is following its own mail policy. SCI Huntingdon is following the DC ADM 803 and
will continue to do so. The Department is working closely with Smart Communications to ensure that mail is being
processed and delivered as timely as possible. In closing, | can only reiterate that | uphold the response provided by the
grievance officer. Your grievance is found to be without merit.

 

 

 

 

 

 

 

Signature: Kevin Kauffman
Title: Facility Manager Ls
Date: i le | iF
cc: DC-15
File

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 - Appeals Attachment 2-B
Issued: 12/1/2010 ‘ "
Effective: 12/8/2010
Case 3:20-cv-00180-ME APacu ti /08R2Q_P 13 of 14h - @
° TRB LPOCOMNIER (EiEUMPRO Pag 13.9 49 5 0 on 8,

nN Pa Doce TOE of py Creal

A‘ Noa. c ™ ONT FR ee in" Uicg nn! das) Neh “3 lens bn

Appeck fa FRred Qeuce Cérhred office” SO YER Sete

PK ¢ | SVS. 000 Cor Pensel

L wh Dale i \|O8 | 1G, Rehid? ecuste emerps fe uiclhens cf a,

f-quan Vy : Pedrrel Paglt9 aT ht

Warw: Lamont Zamicheu ismate #-LWI8724 Sih wend

Gausvarte #7) Quy SCL Hunthgdor sec
—— "| Paice

— Teen & 1s Lisheg) nt Teel gareunnc
DT blebe Sane tyes pu Usled i Due For
pare

ai Ngee ra Ruel Qevies cvth Ie Hellas

—

Omtvanee de 77,949, ZL recatly cecened Tle 7 &ponse
stots CG Aidumrce On IQs] iF... Rut + LAs cleled # ANsveize/
E Ry Sup hallo ON Rfig Le DOC SCP- Mantrmpdans Oyf'| eee
2 wilh ld by Mail Reponses vo ew otktmpt to Mekt ne Lase specs
eTimely _,O8 Central Li eco GS: cle dy Nth led Onch C+ are

ROL Plu acconen, I» Doc policy Tk Sup neat nlknd koe hrm

Bcd \ , : :

E Swonhr J ty (lespund ta ef cl Unliss he ee puss}
3 sae Exner ty Boel . a nlact “S qeut Net fy esporsy
£49 , clettd @}iq. . zh Clo it (let appa to Ps put ine
ble d 1fg lia... We feuled © Respro ws (oles My ood

00 lef ah fo ae brleses @ of tee. fo Cospere! ve
We pfu Led Cos Ueleled policy Verde Rohe s harle ker L

neo Kvon .. We Qrovided No inte 1O Gap,
rol” (T8GOr 0 Deely Vicky horcdes cy tx aufie o] eb
Thais Cone ESCH bl GE lt THU SHI Cpheeh Zs eer

i lee oe Sect Lal a. See cose deta Robinson ‘S31 F.3d at Sq
ep olin Fre al. Sey\ Fury Fellgasf Caves} Sis Zadcin QoOlG ser RKockwie
LOLs FEM 6 Nrvly Capers « b-

Rue Drmtdiclt nelese Yer —Nockvitwd (nt doa Rendered its Cm shut
Wet > Gowlak frhtilohe) \ eres vssvailedle usher + fEals fo teely Respne,
sete NOK [0 dogs | Buk ami REY Precedue Gtelts lity. Menke Plan k
ey Wer. Scr Leh te ne gertes Ten PeRctedly anodd Follow UP Reserves.

4 apes Stop Geeng - A. Pren's en Aton exloae *

Seek) rele. oy CUB.-29 Clas :
bk Cyr topes Sednbiey \80_Beces Mekchell V- Tore! “S12 FB Sa8-Ss
Clu tehen Aid See FI eR HWe~o8s0 To Creel re rmedcly 2d Let meet (olrya( Baten 6
SE tay SAMs Hy Tage mac TEES Cot ie

A "tee cf PA,

. - R..ak Aon Oeloa whe wesc cao he POLY GIN CG

et
é
z

feed
videafy a)
ape endhndas £4
Meidle

ors Aa Pe
de
AT amr OA

Avs

fom in
apres

rey

2

«.

“TTA wet cece:
re

 

   
 
 
   

  
    
 
 
1 at aS PRR REESO VERE PREITIEIS LIL TRIP SEP MI Dr diay
ae. INNAALS Love Lowsuds Gul Ltvael Con ens fen ens Counrpe
ad @ Gay hae Te CHO rey Binn¢/ Sachmar . TO INAFES. ev Dh

Pg Doc us clams clesslizd Bes “Uie) specie! Pweleed mec)

3 . us tald’dreety fr mM Payeds direct -eddesy MWh

Saad peary Shott Connda Cater cdd tpg
SLu|

Wect O\ S&e Yeu hucd
Widen | SeCurvky Mel Loon) corel [o.,
¥ aroarey Gere cllides of Ph. 01 St, sare) bata
: Seno res NAB w Gol sh abd a icp
aa Covteot ee Ui4 US Mal Lesa hail cell ls 0

Dern
UM) en

Ress. tated us c toll Gieléhen ef Gl ony pre
Pary rey j Cont dork oy ay vibke- S Ist onnadg eA
AF ALory I Cants Card CCAS e fiacy S ly CrtarrA-

Cag LAS Are ly HV M7.» vA. | Sa an Nup (races 5

Cepnvrs se co @: Retdor Boon Ply ef ROP rex 4,
& 2 Could OGtns Keeedon Pon ACCESS | fo. oe nye food Leaps -
Ade Cary Crore Sd ve: Lope oc} . ZH Ly cles

3
+ as CA Mine | Qroctadn~s f Pope on Det. Se Hire ho heh
= 2 Err vcale d Odmned Chaosey ca th rnp Pilg Df]. _ toned:

—

FPOLEDEL *

2% SHNUL Viole|2, Wes acass-tp COM a es | —fpy,
a 858 CORR ca chi Ceomne aesey al ot ir pte j bet
TeSe LOU Cg it E eas HOM oad fed ale

ies

3 prem cA aden oF et Comte ol fe

ys oe hack KC Poles men bli. Me pel A ADM BO,

MWe ~ bed SCE Huatrdat Made " LW Pehiey

7” N e Set Guvhnedo
ans Mack shocks ~ «| od au Nine dont on

cory ws ON BOL Oocess Le Mac] ek ¢ Qashtehee
Uiolekws end un Tey Sty) origncls ¢ ha nyet | Ped on
art: lp Sheeyed ut ole. Bere. arty & M4 aie Te

* S d}chio natd Dive in 4 Cake .
ee Nivedee tile oh saves at] o£ [Q7pra.

b ode s€ mptelen Ue |
Ne ea ll 1 Se RSS ee tat
